Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
 
Claim Status
Claims 1-11, 17, 21-22, 35-36, and 40-45 are pending.. Claims 12-16, 18-20, 23-34, and 37-39 are canceled. Claims 10-11, 35-36, and 44-45 are withdrawn. Claims 1-9, 17, 21-22, and claims 40-43 are examined to the extent they read on the elected specie BAP1 biomarker specie which includes EZH2 expression and EZP-6438. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2021 has been considered by the examiner.

Action Summary
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of the claim amendment. 
Claims 1-9, 17, 21-22 rejected and new claims 40-43 are rejected under 35 U.S.C. 103 as being un-patentable over Carbone et al., Nat Rev Cancer. 2013 Mar; 13(3): 153–159 in view of NCT01897571, ClinicalTrials.gov, July 12, 2013, Xu et al., Cancer Res; 74(16); 4388–97. Published online on June 13, 2014, and Bowcock et al. (WO2012/040614 A1) are maintained, but revisited and modified in light of the claim amendment. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-9, 17, 21-22 remain rejected and new claims 40-43 are rejected under 35 U.S.C. 103 as being un-patentable over Carbone et al., Nat Rev Cancer. 2013 Mar; 13(3): 153–159 in view of NCT01897571, ClinicalTrials.gov, July 12, 2013, Xu et al., Cancer Res; 74(16); 4388–97. Published online on June 13, 2014, and Bowcock et al. (WO2012/040614 A1).
PRC2 might also be important in tumours that have mutant BAP1. The PRC2 proteins EZH2 and EED are frequently overexpressed in mesothelioma and proposed inhibiting PRC2 as a possible therapeutic strategy for treating mesothelioma, see page 157, last para. Moreover, Carbone et al. teaches in tumors that develop in BAP1 mutant carriers, BAP1 expression is either absent because of loss of hetozygosity, resulting in biallelic inactivation or BAP-1 protein is localized in the cytoplasm where it may retain DUB activity, see page 158, paragraph 5. Carbone et al. teaches BAP1 is a member of the ubiquitin C-terminal hydrolases (UCH) subfamily of deubiquitylating enzymes (DUBs) and was mutated in each family member who had developed mesothelioma, UVM and other cancers, see page 154, second para. Because germline BAP1 mutations are associated with mesotheliomas, UVMs and cutaneous melanomas, there should be some common pathways controlled by BAP1 that are of particular importance to the development of these malignancies, see page 158, paragraph 6. 
Carbone et al. does not teach determining the cancer is EZH2 inhibitor-sensitive by determining the expression level of a BAP-1 biomarker in a sample from the cancer is absent or reduced sample, wherein if the BAP1 biomarker is absent or reduced in expression as compared to a reference control level, then the cancer is sensitive to the EZH2 inhibitor. Moreover, Carbone et al. does not teach determining the expression level of a BAP1 biomarker is in situ hybridization, polymerase chain reaction (PCR), and by an antibody or an antigen binding fragment thereof.
NCT01897571 teaches a method of treating advanced solid tumors or lymphoma comprising administering an effective amount of Tazemetostat (formerly known as EPZ-6438 and E7438, an EZH2 Histone Methyl Transferase [HMT] Inhibitor) and prednisolone to a subject in need thereof, see entire document. 
Xu et al. teaches BAP1 mutation and decreased BAP1 expression have been shown to be associated with increased methylation of PRC2 target genes, see page 4392, right col, second paragraph. Xu et al. teaches BAP1 mutation mice or loss of Bap in mesotheliomas as compared to Bap1 in wild type mice (reference control or benign), see Abstract. 
	Bowcock et al. teaches BAP1 is a biomarker for tumor metastasis, wherein the biomarker comprising a decreased level of BAP1 activity or a BAP1 mutant, which can be detected by antibody binding, see para [0064]. Moreover, Bowcock et al. teaches a method for determining the risk of melanoma metastasis in a subject, the method comprising: a. collecting a sample from a subject, b. analyzing the level of BAP1 activity in the sample, and c. determining if the level of BAP1 activity is decreased compared to a standard, wherein a decreased level of BAP1 activity indicates an increased risk for metastasis in the subject, see claim 7. Bowcock et al. teaches the detection techniques such as western blot, polymerase chain reaction, see para [0025], immunofluorescence, see para [0022], and in situ hybridization, see para [0110]. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by Carbone et al. by determining that the 
		Applicants’ argument and Response to Applicants’ argument
In response, the Examiner finds Applicant’s argument not persuasive. Regardless of other teachings of Xu, Xu clearly teaches BAP1 mutation and decreased BAP1 expression have been shown to be associated with increased methylation of PRC2 target genes, see page 4392, right col, second paragraph. Additionally, Xu may well teach on the next sentence after the portion cited by the Examiner that an analysis of the Rbl promoter sequence found in GenBank revealed a promoter CpG island containing 101 CpG and GpC dinucleotides within 300 bp upstream or downstream of the transcription initiation site of the Rbl gene. Thus, reduced expression of Rb protein in tumor cells from Bap1"- mice could be because of inactivation of PRC2, resulting from loss of the Bap1 protein. However, the Examiner contends that said portion does not say or teach or disclose an association between Bap1 and PRC2. The association in that portion appears to be between Rb protein and loss of Bap1/inactivation of PRC2. Moreover, the citation of (34) in Xu does not negate the teaching that teaches BAP1 mutation and decreased BAP1 expression have been shown to be associated with increased methylation of PRC2 target genes, see page 4392, right col, second paragraph of Xu. In fact, the rejection is not based on reference 34 of Xu. The rejection is based on the teaching of Xu. MPEP 2123 (II) states “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).“
	Applicant’s argument regarding Sato et al. and Mendenhall et al. are not persuasive because both Sato et al. and Mendenhall et al. are not cited in the rejection. Moreover, none of these references teach away or contradict the teaching of BAP1 mutation and decreased BAP1 expression have been shown to be associated with increased methylation of PRC2 target genes, see page 4392, right col, second paragraph of Xu et al.
	Applicant argues that Xu et al. teaches BAPI mutation and decreased BAPI expression have been shown to be associated with increased methylation of PRC2 target genes, seepage 4392, right col, second paragraph. A person of ordinary skill in the art would reasonably expect an EZH2 inhibitor such as the one taught by NCT01897571 to determine the cancer is EZH2 inhibitor-sensitive by determining the expression level of a BAPI biomarker in a sample form the cancer is absent (mutated) or reduced as compared to a reference control level. In response, the Examiner finds Applicant’s argument not persuasive. It may well be true the cited references do not teach determine the cancer is EZH2 inhibitor-sensitive by determining the expression level of a BAPI biomarker in a sample form the cancer is absent (mutated) or reduced as compared to a reference control level. However, the Examiner contends that the determining the cancer is EZH2 inhibitor-sensitive is defined by the claim to be determining the expression level of a BAPI biomarker in a sample form the cancer is absent (mutated) or reduced as compared to a reference control level. Based on the fact that Bowcock et al. teaches EPZ-6438 is a known EZH2 inhibitor. Based on the fact that PRC2 might also be important in tumours that have mutant BAP1. The PRC2 proteins EZH2 and EED are frequently mesothelioma and proposed inhibiting PRC2 as a possible therapeutic strategy for treating mesothelioma, see page 157, last para. as taught by Carbone et al. Lastly, based on the fact that Xu et al. teaches BAP1 mutation and decreased BAP1 expression have been shown to be associated with increased methylation of PRC2 target genes, see page 4392, right col, second paragraph. One would reasonably expect administration of an EZH2 inhibitor such as EPZ-6438 to inhibit the increased methylation of PRC2 target genes by determining the expression level of a BAP1 biomarker in a sample of mesothelioma cancer cells that is absent or reduced as compared to a BAP1 reference level to treat mesothelioma with success. By determining the expression level of a BAP1 biomarker from a cancer is absent or reduced (mutated) as compared to a BAP1 reference control level, determining the cancer is EZH2 inhibitor-sensitive is met. 
	Applicant argues that it was the instant application that for the first time directly linked BAP1 expression and EZH2 expression in the context of cancer. For example, the instant application found that mesothelioma cells with BAP 1 mutations, which resulted in reduced BAP 1 expression, had an upregulation of EZH2 expression, whereas overexpressing BAPI in cells resulted in a reduction of EZH2 expression. See the present specification at paragraph [0116]. This causal relationship between BAPI expression and EZH2 expression was further confirmed in BAPI knockout cells: BAPI knockout cells had increased mRNA and protein expression of EZH2, and re-expressing BAPI in these BAPI knockout cells reduced the EZH2 expression to normal levels. In response, the Examiner finds Applicant’s argument not persuasive. Xu et al. teaches BAPI mutation and decreased BAPI expression have been shown to be associated with increased methylation of PRC2 target genes, seepage 4392, right col, second paragraph.  might also be important in tumours that have mutant BAP1. The PRC2 proteins EZH2 and EED are frequently overexpressed in mesothelioma and proposed inhibiting PRC2 as a possible therapeutic strategy for treating mesothelioma, see page 157, last para. Moreover, Carbone et al. teaches in tumors that develop in BAP1 mutant carriers, BAP1 expression is either absent because of loss of hetozygosity, resulting in biallelic inactivation or BAP-1 protein is localized in the cytoplasm where it may retain DUB activity, see page 158, paragraph 5. One would reasonably expect that BAP1 mutation to cause a decreased in BAP1 expression, which results in an increased in PCR2 expression. 


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN P CORNET/Primary Examiner, Art Unit 1628